Ccnvif Jft C.Aifai**£ iipfjta^ Jfi&h*a4>


                                                         totes Jr/Mifa4'
    r                  P. D. /I a/o. /i,33~rt



 Mt-ies ^ tlti&&i(/a*<-6^ wlL&i '77/6. $,/?£, ^"d tmJfr ll&, •$/&


                                y           /)   '   f



           ?S$:
                                    m^

    :.*»                                                                            IJjtltAd)
                              ""'':^?.«^'



                                                                                   J7ip4-'




                                                                   RECEIVED IN
                                                              COURT OF CRIMINAL APPEALS

                   FILED IN                                          JAN 05 2015
        COURT OF CRIMINAL APPEALS

                  JAN 12 2015                                     A&@l Acosta, Clem

              Abel Acosta, Clerk



                                                            s4i*Jt2.'2f*if &/&,?/